Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on December 31, 2020 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2016/0212827 (Johnson) in view of US 8,222,574 (Sorabji) further in view of US 2015/0083933 (Eliason).
Regarding claim 16, Johnson discloses a method, comprising: 
during a stabilized temperature condition of an array of semiconductor light emitters (See figure 3, element 308c is a temperature sensor that measures a temperature of the semiconductor light matrix, element 304, which is during a stabilized temperature condition), adjusting a drive current applied to the array based on an irradiance output by light-emitting sensors positioned to receive output of the array, the drive current adjusted to achieve a target irradiance (see element 308d, which measure the UV sensor that measure UV irradiance and based on the temperature and detected UV, the driving circuit, element 322 is adjusted). 
Johnson does not disclose that a length of the array of semiconductor light emitters is configured to be longer than a length of a workpieces with the light emitting sensors.
Sorabji discloses a method of irradiating a sample or workpiece, namely that a length of the array of semiconductor light emitters (Figure 2, elements 37 and 38) is configured to be longer than a length of a workpiece (element 12 is a workpiece which is shorter than elements 37/38).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Johnson with the invention as disclosed by Sorabji as it would reduce erroneous curing, namely by increasing the irradiation area and thus reducing areas of the workpiece that are insufficiently exposed to the light of the light sources.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Johnson and Sorabji with the workpiece of Eliason, as it would merely result in a simple substitution of one known element for another to yield predictable results. 
Regarding claim 18, Johnson, Sorabji and Eliason discloses the method of claim 16, wherein Johnson further discloses that the emitters are ultraviolet (UV)-C emitters (see paragraph [0029] discloses an array of UV LEDs, which inherently produce UV light which includes UVC/UVB light). 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Sorabji, further in view of Eliason further in view of US 20200149706 (Khosla).
Regarding claim 17, Johnson, Sorabji and Eliason disclose the method of claim 16, but do not teach that the semiconductor light emitters are arranged in a combined series and parallel electrical configuration to form the array. 
Conventional LED arrays are arranged in series and parallel in order to facilitate efficient energy conversion (see paragraph [0177] of Khosla).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Johnson, Sorabji and Eliason with the series and parallel electrical configuration of Khosla as it would merely result in combining prior art elements according to known methods to yield predictable results and would increase efficient energy conversion.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view Sorabji further in view of Eliason, further in view of US Publication 2011/0121749 (Kubis).
Regarding claim 19, Johnson, Sorabji and Eliason discloses the method of claim 16, but does not disclose wherein one of the array and the light-emitting sensors are moveably mounted with respect to each other via an electric actuator, including an electric motor. 
Kubis discloses a plurality of arrays of LEDS (element 12) and a temperature sensor (element 24) where the array is moveable mounted with respect to each other via an electric actuator, including an electric motor (element 44 moves element 12).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Johnson, Sorabji and Eliason with the electric motor of Kubis in order to increase accuracy in positioning the LED array for irradiation.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Johnson in view Sorabji further in view of Eliason further in view of  US2011/0073838 (Khan)
Regarding claim 20, Johnson, Sorabji and Eliason discloses the method of claim 16, wherein Johnson further discloses that the array is one of a plurality of arrays coupled in a semiconductor light matrix lamp (See figure 1, plurality of arrays), and wherein the drive current is adjusted for one or more additional arrays of the plurality of arrays at least twice before applying output emitted from the lamp (the drive current is adjusted based on the real time detection of changes from the sensors, see paragraph [0043]).
Johnson, Sorabji and Eliason does not disclose that the emitted light is for a decontamination function of the workpiece, the decontamination function including treating an organism with the output emitted from the lamp to be killed. 
Johnson teaches a UV LED array for curing, but does not teach that the UV LED arrays are used for decontamination function.

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have applied the method of using the UV LED array of Johnson to disinfect water/food and kill unwanted organisms with UV light as it would merely result in applying a known technique (use of UV LEDs for disinfection) to a known device (device of Johnson) ready for improvement to yield predictable results.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, none of the prior art of record specifies or makes obvious a method, namely:
adjusting a position of a solid-state lighting device via a motorized linear stage such that the solid-state lighting device is centered over photosensors; in combination with the other claimed steps. References such as Johnson disclose the steps during a first stabilized temperature and a second stabilized temperature (see previous Office Action dated October 2, 2020), however, Johnson does not teach adjusting the position of the solid state light device via a motorized linear stage such that the solid state light device is centered over photonsensors, in combination with the other claimed elements. 
Regarding claim 5, none of the prior art of record specifies or makes obvious a method, comprising:
adjusting a position of a solid-state lighting device by actuating a motorized linear stage such that the solid-state lighting device is centered over photosensors
wherein actuating the motorized linear stage linearly moves the solid-state lighting device so that the light-emitting diodes of the solid-state lighting device are vertically aligned with the 
Regarding claim 11, the allowable subject matter was disclosed in a prior office action dated October 2, 2020.
The balance of claims are allowable for the above-state reasons.
Response to Arguments
Applicant’s arguments, see pages 11-12, filed December 31, 2020, with respect to the rejection(s) of claim(s) 16 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson, Sorabji and Eliason.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2884